Citation Nr: 9915233	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-10 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


REMAND

The veteran has verified active duty from April 1968 to April 
1970.  

Briefly, the veteran had a VA PTSD examination in July 1997.  
At that time, the examiner diagnosed the veteran with chronic 
PTSD and noted that he had mild social and industrial 
impairment related primarily to his chronic PTSD.  It was 
added that he had been able to maintain a marriage for three 
years and a civil service job since 1982.  The global 
assessment of functioning (GAF) score was 70.  

In his VA Form 9 dated in June 1998, the veteran requested 
another VA psychiatric examination for his PTSD.  The veteran 
attributes the increased tension at his workplace for his 
flashbacks.  He asserts that an episode of physical violence 
committed upon his person has brought back dreams and 
intrusive thoughts, coupled by low self-esteem, and 
depression.  He adds that the passing of his mother has 
created depression.  

Testimony from the April 1999 travel Board hearing reflects 
that the veteran is having problems with his nerves and 
sleeping.  He is having flashbacks nightly during his sleep, 
described as nightmares.  When he awakens, he feels sad.  He 
has been medicated with Paxil for almost a year.  He stays 
home 90 percent of the time watching movies or sports.  He 
has few friends and gets along okay with his neighbors.  

The case file is silent as to a recent VA examination or 
medical records illustrating the current disability picture.  
As the veteran has claimed an increase in the service 
connected disability, the VA has a duty to assist the veteran 
in the development of facts pertinent to his claim to include 
a VA examination to evaluate the status of the PTSD. 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.326 1998); Talley v. Brown, 6 Vet. App. 72, 74 
(1993).  

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
PTSD since July 1997.  After securing 
the necessary release, the RO should 
obtain these records.  

2. The veteran should be afforded a VA 
PTSD examination to determine the 
current level of disability posed by 
the PTSD.  The claims folder should be 
made available to the examiner for 
review before the examination.  

3. Thereafter, the RO should readjudicate 
the veteran's claim for an increased 
rating.  If any benefit sought remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, 
which reflects RO consideration of all 
additional evidence, and the 
opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



